Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation application serial no. 14/472943, filed 08/29/2014 now abandoned.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Claims 1-20 have been examined.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by McFerrin et al. [US 20150261782 A1, 2014-03-17], in view of Sicola et al. [US 20040044865 A1, 2003-08-29] further in view of Herrod et al. [US 20070027964 A1, 2005-07-28].

With respect to claims 1, 9 and 17, the claims limitations of the method and  computer-readable instructions comprising: 
maintaining a mapping table with mappings between trigger events [e.g. changes in the set of data] and coordinate actions for a sync coordinator to execute in response to the trigger events occurring [e.g. sync service performs a lookup in sync settings module on the data storage container identified by data change], wherein a mapping within the mapping table maps a trigger event to program code integrated within the sync coordinator for performing a coordinate action to perform a consistency point operation to write data of a consistency group from temporary storage [e.g. storage container] to storage devices [e.g. sends a copy of data change to client machines]; in response to the sync coordinator [e.g. sync service] receiving the trigger event, performing a lookup in the mapping table using the trigger event to identify the coordinate action to perform for the trigger event [e.g. sync service performs a lookup in sync settings module on the data storage container identified by data change], wherein the mapping table indicates that the sync coordinator is to execute the program code to perform the coordinate action associated with the trigger event for implementing the consistency point [e.g. API calls] for nodes to write the data of the consistency group from the temporary storage [e.g. storage container] to the storage devices [e.g. sends a copy of data change to client machines 120(1) and 120(2)] ([0117] sync settings are established in the sync settings module 1042 via a set of API calls into the REST interface 210 (FIG. 2). The set of API calls may be constructed using an SDK running on a frontend client (FIG. 1), although this is not required. The set of API calls may include a single API call, multiple API calls, or even one or more arguments specified in one or more API calls… 
[0125] client machines 120(1) and 120(2) may both run frontend instances (e.g., App1P) of the same cloud-based application. Data changes may similarly be synced to any other application instances that have access to data storage container 170(b). 
[0139] in response to (i) changes in the set of data and (ii) having stored the set of sync settings indicating that the backend system employs the sync service for syncing the set of data, the set of data are synced among the backend system and the set of application instances. For example, when sync service 710 receives data change 1026(1) (FIG. 10), sync service 710 performs a lookup in sync settings module 1042 on the data storage container identified by data change 1026(1), i.e., data storage container 170(b). If the table in sync settings module 1042 indicates that data storage container 170(b) indeed employs the sync service 710, then the sync service 710 sends a copy of data change 1026(2) to client machine 120(2), which subscribes to data storage container 170(b).(temporary container created in response to the request, see paragraph [0061]).
McFerrin does not specifically teach:
 
transmitting a request, for availability to perform the coordinate action for the consistency group, to a first node storing a first object of the consistency group and a second node storing a second object of the consistency group; and 
in response to receiving replies to the request that the first node and the second node are capable of performing the coordinate action based upon the first node and the second node having no pending commands that conflict with the coordinate action: 
queuing, prior to executing the coordinate action, received I/O commands pending for execution upon the consistency group and acknowledgement responses pending for transmission to clients for already executed I/O commands; 
Sicola teaches: 
transmitting a request [e.g. echo], for availability to perform a coordinate action for a consistency group [e.g. consistency across the units], to first node storing a first object of the consistency group and a second node storing a second object of the consistency group ([0014] the host maintains consistency across the units.
[0061] Fig. 6A, controller A1 may also periodically send a Fibre Channel `echo` extended link service command to controller B1 via link 1. The link echo is sent every 10 seconds; … controller A1 sets a second ` heartbeat` timer or counter, which can simply be a counter which counts-down using a clock to keep track of the time elapsed since the sending of the link echo. At step 610, in the normal course of operation, controller A1 receives an `ACK` from controller B1, indicating that link 1 is operational); and
in response to receiving replies to the request that the first node and the second node are capable [e.g. If link 1 and controller B1 are operational] of performing the coordinate action based upon the first node and the second node having no pending commands that conflict with the coordinate action [e.g. sends an acknowledgement (`ACK`) back to controller A1 via link 1, indicating successful completion of the command] ([0014] the host is not signaled completion of a command until the controller has updated all pertinent volumes. The data replication function is performed by the controller.
Queuing [e.g. Pending Queue], prior to executing the coordinate action, received I/O commands pending for execution upon the consistency group ([0108] Fig. 14, the remote controller feeds all the commands in the waiting queue as if they were new commands to start execution of any waiting commands that pass the new look-ahead fence criteria) and acknowledgement responses pending for transmission to clients for already executed I/O commands ([0106] Fig. 14, an InProgress Queue is checked to determine if any writes are in progress. If there are writes presently in progress,.. the write command is put into the InProgress Queue, and the command is sent to remote controller B1, a partner array controllers involved in data replication operations. These links are managed by each partner array controller as if being `clustered` with a reliable data link between them.
[0060] FIG. 6A,  the operation of two of the array controller ` heartbeat` timers… during the course of normal system operation, host computer 101 sends requests to write data to array 203 via controller A1 (201). In response to a write request, array controller A1 sends a write command and the host write data to target array controller B1 via fabric 103A (referred to as `link 1" in FIG. 6), so that the data is backed up on array 213. At step 605, controller A1 starts a command (` heartbeat`) timer which keeps track of the time between issuance of the write command and a response from the target controller B1. If link 1 and controller B1 are operational, then controller B1 writes the data to array 213 and, at step 610, sends an acknowledgement (`ACK`) back to controller A1 via link 1, indicating successful completion of the command); and 
instructing the first node and the second node to execute the coordinate action based upon the first node and the second node having no pending commands that conflict with the coordinate action ([0109] Fig. 14, after the write command completes on the primary controller (controller A1), the primary controller notices that the link is marked as down; the controller then puts the write command (and its data) into the log, including the command sequence number and look-ahead limit. When the primary controller `replays` the log over the link to remote controller B1 after the link comes up again, the remote controller executes the same algorithm as above to determine when it can execute the write commands. Merge writes (step 1425) are processed, the algorithm allows the maximum parallelism of write commands in the remote controller without risking write order inversions, and without requiring changes in the Value Added (VA) code to detect errors during data fetches).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McFerrin with performing the availability of the nodes of the consistency group of Sicola. Such a modification would provide the ability for rapid recovery of user data from a disaster or significant error event at a data processing facility (Sicola [0002]).
McFerrin as modified by Sicola does not teach: 
transmitting error messages instead of the acknowledgment responses to indicate that modifications, successfully committed to the consistency group by the already executed I/O commands successfully executed by the first node and successfully replicated to and executed by the second node, will be undone to preserve a write order dependency of I/O commands modifying the consistency group. 
Herrod teaches:
transmitting error messages instead of the acknowledgment responses to indicate that modifications, successfully committed to the consistency group by the already executed I/O commands successfully executed by the first node and successfully replicated to and executed by the second node, will be undone to preserve a write order dependency of I/O commands modifying the consistency group ([0065] if the installer aborts the connection, the network appliance is rolled back to its previous settings. Roll back refers to the network appliance being reset to the settings it contained prior to the execution of the RD command. While not shown in the process 350, the network appliance may store any configuration settings which are changed by the RD command in a buffer until the entire RD transaction has been successfully completed. The success may be determined by user prompt or by a successful operation by the network appliance. For example, if the network appliance had successfully connected to the network 1 in the above example, and that was the last command to be executed in the RD transaction, the buffer storing the previous settings may have been cleared upon the successful connection or after the user received a prompt indicating the successful connection. However, when the command is not successful, the network appliance may be rolled back to its previous settings as if the RD command had not been executed. 
 [0069] the network appliance will use the encoded information to download the provisioning package. The network appliance determines if the download was successful. If successful, determine whether there are additional Rapid Deployment ("RD") commands to be executed and back to execute the next command or the process is complete. If the download is unsuccessful, the installer receives an error message and the network appliance is rolled back to the original settings).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of  McFerrin as modified by Sicola with transmitting error messages instead of the acknowledgment responses for undone commands of Herrod. Such a modification would prevent producing inaccurate results (Herrod [0019]).

With respect to dependent claim 2, McFerrin as modified by Sicola and Herrod further teaches dequeuing and failing the received I/O commands and transmitting error messages for the received I/O commands to indicate that the received I/O commands were failed (Sicola [0019] system ability to function over two links with data replication traffic. If failure of a link occurs, as detected by the `initiator` array controller, that array controller will automatically ` failover`, or move the base of data replication operations to its partner controller. At this time, all transfers in flight are discarded, and therefore discarded to the host. The host simply sees a controller failover at the host OS (operating system) level, causing the OS to retry the operations to the partner controller. The array controller partner continues all `initiator` operations from that point forward. The array controller whose link failed will continuously watch that status of its link to the same controller on the other `far` side of the link. That status changes to a `good` link when the array controllers have established reliable communications between each other…).

With respect to dependent claim 3, McFerrin as modified by Sicola and Herrod further teaches undoing the modifications to the consistency group by the already executed I/O commands (Herrod [0065] upon the successful connection or after the user received a prompt indicating the successful connection. However, when the command is not successful, the network appliance may be rolled back to its previous settings as if the RD command had not been executed).

With respect to dependent claim 4, McFerrin as modified by Sicola and Herrod further teaches undoing the modifications to the consistency group by the already executed I/O commands to place the consistency group in a state before the already executed I/O commands were executed (Herrod [0065 – 0069] [0065] if the installer aborts the connection in step 445, the process continues to step 450 where the network appliance is rolled back to its previous settings. Roll back refers to the network appliance being reset to the settings it contained prior to the execution of the RD command….).

With respect to dependent claim 5, McFerrin as modified by Sicola and Herrod further teaches migrating the first object from the first node to a third node based upon a reply from the first node indicating that the first node is not capable of performing the coordinate action (Sicola [0087-0088] `Link failover` is recovery at the initiator site when one of the two links has failed. Examples of a link failover situation include a target controller rebooting, a switch failure, or an inter-site link failure. In a first situation, if the initiator controller has two consecutive failed heartbeats and its dual partner has two consecutive successful `heartbeats`, then a link failover is performed. It may also performed in a second situation wherein a remote write has failed due to a link error and its dual partner last had two successful heartbeats (a failed write is held for two successive heartbeats), see Fig. 9, a diagram showing an example of a link failover operation).

With respect to dependent claim 6, McFerrin as modified by Sicola and Herrod further teaches creating a new object to replace the first object based upon a reply from the first node indicating that the first node is not capable of performing the coordinate action (Sicola [0062] due to a failure of link 1 or controller B1, at least one of two situations has occurred--(1) controller A1's command timer has timed out, or (2) controller A1's link timer has timed out. In either event, a link failover operation is initiated. At step 620, controller A1 transfers control to controller A2, causing A2 to assume control of backup activities. Next, at step 625, controller A2 proceeds to back up data on storage array 213 by communicating with controller B2 via link 2 (fabric 103B). Since controller B2 shares storage array 213 with controller B1, at step 630, B2 now has access to the volume (e.g., LUN X') which was previously created by controller B1 with data sent from controller A1. See the failover process FIG. 6B).

With respect to dependent claim 7, McFerrin as modified by Sicola and Herrod further teaches evaluating the replies to determine whether a field within the replies is set to a value matching a predetermined value indicating that the nodes can perform the coordinate action (Herrod [0039] When a network appliance scans the barcode, before using the information contained in the barcode for configuring the network appliance, the network appliance may transmit the information to a network server (e.g., network server 25) to verify that the correct barcodes are being used. The system administrator may enable the server authentication and identify the network server which should be used for the authentication through the RD Tool….).

Regarding claims 10-15 and 18-20; the instant claims recite substantially same limitations as the above rejected claims 2-7 and are therefore rejected under the same prior art teachings.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by McFerrin in view of Sicola and Herrod, as applied to claims 1 and 9, further in view of Chennamsetty et al. [US 20160043894 A1, 2014-8-8].

With respect to dependent claim 8, McFerrin as modified by Sicola and Herrod does not teach receiving a reply from the first node indicating that the 
first node is not capable of performing the coordinate action because the first 
node has a pending coordinate action that conflicts with the coordinate action; 
in response to the reply indicating that the first node is not capable of 
performing the coordinate action, migrating the first object from the first node 
to a third node to create a new object at the third node: and instructing the third node to perform the coordinate action upon the new object.
Chennamsetty teaches receiving a reply from the first node indicating that
the first node is not capable of performing the coordinate action because
 the first node has a pending coordinate action that conflicts with the 
coordinate action ([0032] in the event that a gateway node's 208a-c condition triggers the clustered file system 200 to process a failover (e.g., the gateway node's 208a-c file system failed), the clustered file system 200 may reassign the cached fileset 206a-d from the failed gateway node 208a-c to a new gateway node 208a-c. For example, if gateway node 208c experiences a hardware failure, the clustered file system 200 may determine to process a node failover and reassign cached fileset 206d from failed gateway node 208c to new gateway node 208a); in response to the reply indicating
 that the first node is not capable of performing the coordinate action,
 migrating the first object from the first node to a third node to create a new
object at the third node; and instructing the third node to perform the coordinate
 action upon the new object ([0034] the failover process 300 may. For example, a cache site gateway node 208a-c (FIG. receive an indication that a cache site gateway 
node 208a-c (FIG. 2) for a fileset (e.g., 206a: FIG. 2) may need to be changed 2) may need to be changed when the file system on a gateway node 208a-c (FIG. 2) fails or where the gateway node 208a-c (FIG. 2) has a hardware failure making the gateway node 208a-c (FIG. 2) inaccessible is detected. A fileset (e.g., 206a: FIG. 2) may also be reassigned to a new gateway node 208a-c (FIG. 2) when new gateway nodes 208a-c (FIG. 2) are added in a cluster of network connected servers, thus requiring rebalancing and redistribution of cached filesets 206a-d (FIG. 2). Additionally, a fileset (e.g., 206a: FIG. 2) may be reassigned to a new gateway node 208a-c (FIG. 2) when a gateway node 208a-c (FIG. 2) is under heavy load and some of the cached filesets 206a-d (FIG. 2) of the overloaded gateway node 208a-c (FIG. 2) may be moved to another gateway node 208a-c (FIG. 2)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McFerrin as modified by Sicola and Herrod with switching nodes for performing actions on incapable nodes of Chennamsetty. Such a modification would allow data access and modifications even when remote storage sites are unavailable (Chennamsetty [0002]).
	
Regarding claim16; the instant claims recite substantially same limitations as the above rejected claim 8 and is therefore rejected under the same prior art teachings.

Response to Amendment
In response to the 12/23/2021 office action claims 1, 9 and 17 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 02/23/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153